Citation Nr: 1633819	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although two psychiatric disorder claims were certified on appeal, the scope of the claim is best characterized broadly as one psychiatric disorder service connection claim.

The decision below addresses the psychiatric disorder claim.  The other two claims are addressed in the remand section.


FINDING OF FACT

The Veteran has anxiety disorder not otherwise specified (NOS) related to service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he has a psychiatric disorder related to his active service, particularly his service in Vietnam.  A February 2013 VA examination addressed the matter.  Although the Veteran had indicated he was claiming PTSD as part of his claim, the examiner determined that he did not meet the criteria for a PTSD diagnosis.  This is persuasive evidence that the Veteran does not have PTSD.  However, the examiner provided a diagnosis of anxiety disorder NOS.  The examiner also provided an opinion that the psychiatric disorder was at least as likely as not related to the Veteran's experiences during service.  This opinion is persuasive as to the nexus element to at least an equipoise position.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that he has an anxiety disorder NOS related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection is warranted for anxiety disorder NOS.


ORDER

Service connection for anxiety disorder NOS is granted.


REMAND

The Veteran is requesting a higher (compensable) rating for his service-connected hearing loss, which was last tested by VA in February 2013.  In correspondence dated in September 2014, the Veteran's representative advised that the "since the Veteran's last VA audiological evaluation, the Veteran has noticed a substantial decrease in hearing."  In support of his contention the Veteran's representative submitted the results of audiometric testing by a private audiologist in September 2014, which was not considered by the RO.  As there is an indication that the Veteran's hearing has worsened since his last VA examination he should be accorded a new one.  See 38 C.F.R. § 3.327(a) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As for the appeal for TDIU, this issue is intertwined with the remanded issues.  Thus, it is also being remanded.

While on remand, the RO should provide the Veteran an opportunity to identify any outstanding medical records referable to hearing loss; and, thereafter, all such records should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of treatment records referable to his claims for hearing loss and unemployability, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Schedule the Veteran for a new VA audiology examination to ascertain the severity of his hearing loss.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  

3.  After completion of all of the above and any other necessary development, readjudicate the claims remaining on appeal.  All of the evidence compiled after the February 2013 VA examination, to include the September 2014 private audiology evidence, must be considered.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

